Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Andrew P O’Rourke, a Justice of the Supreme Court, Putnam County, to “enter into the minutes the amended complaint and TRO/Injunctions filed by [the petitioner in] May and July 2003.”
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to *1165compel the performance of a ministerial act and only when there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman, 53 NY2d 12, 16 [1981]). The petitioner has failed to demonstrate a clear legal right to the relief sought. Miller, J.P., Santucci, Florio and Dillon, JJ., concur.